Citation Nr: 0710039	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights and benefits invoked 
against the appellant under 38 U.S.C. § 6103(a) (West 2002) 
was proper.


REPRESENTATION

Appellant represented by:	Eduardo R. Robles, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, A.A., and J.C.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from March 1978 to August 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the Compensation 
and Pension Service of the Department of Veterans Affairs 
(VA).  It was determined that the veteran had violated 38 
U.S.C. § 6103(a) by submitting fraudulent evidence to the VA 
in support of her claim for a total rating based on 
individual unemployability due to service-connected 
disability.  Her disagreement with that decision led to this 
appeal. 


FINDING OF FACT

The evidence of record does not establish beyond a reasonable 
doubt that the veteran knowingly made or caused to be made 
false or fraudulent statements concerning a claim for 
benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the veteran's rights, claims, 
and benefits under the laws administered by VA have not been 
met beyond a reasonable doubt. 38 U.S.C.A. § 6103 (West 
2002); 38 C.F.R. § 3.901 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  There is no indication in this case that a 
letter satisfying the requirements of the VCAA has been sent 
to the veteran.  In view of the favorable determination in 
this case, no prejudice to the veteran will result, and the 
Board may adjudicate the claim.  

Factual background

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in October 1999.  In conjunction with this claim, 
she submitted statements from three potential employers.  

In a statement dated in November 1998, J. M. C., the 
"Reliability Manager" of Cypress Semiconductor Phils. 
Corporation, wrote that she had referred the veteran's 
application to the company's human resources department, but 
that she could not be accepted due to her age.  In addition, 
it was stated that she did not think that the veteran's 
health condition would pass the medical examination 
requirements to be fit for work.

In an April 1999 statement M. T. G., the Physical Education 
Department director of Trinity College, related that the 
results of the physical examination were unsatisfactory and 
that the veteran was over age.  She added that the office 
only hired personnel who were physically fit and the age 
range was from 21-to 35 years.  

P. C. D. C., the School Registrar/Accountant of the Columbia 
Polytechnic Institute, wrote, in a May 1999 letter that the 
veteran had applied for employment but that the selection of 
the faculties had been completed.  She also noted that the 
criteria for selection were based on the physical fitness of 
the applicant and the meritorious experience.  She concluded 
that the veteran's application could not be considered due to 
her health, age and physical well-being.

By rating action dated in May 2000, the Regional Office (RO) 
granted the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  In explaining its decision, the RO noted that 
the veteran had submitted statements from prospective 
employers that reflected denial of her application for 
employment based on her age and medical conditions.

Several field investigation reports are of record.  In a 
report dated in August 2001, it was noted that J. M. C. was 
interviewed.  She recalled that the veteran came to her 
office without a written application for employment, but when 
she saw the veteran, she denied her application based on her 
age.  She stated that she had no record of the veteran's 
employment application.  J. M. C. added that since the 
application was rejected based on the age of the veteran, she 
did not receive a pre-employment physical examination.  

A field investigation report dated in October 2001 is of 
record.  This report reflects that M. T. G. was interviewed 
and admitted that she was not authorized to process 
employment applications.  She also acknowledged that she was 
the veteran's friend and she had come to her for assistance 
by asking her to issue a certification that the veteran's 
application for employment had been denied by reason of 
physical incapacity.  M. T. G. added that the veteran had not 
filed a formal application for employment.  In the course of 
the interview, M. T. G. added a notation to the April 1999 
letter she had written.  In this notation, she stated that 
the verification had been issued upon the request of the 
veteran for undetermined purposes.  She noted that her 
department was not authorized to process applications for 
employment.  

A September 2002 field investigation report is of record.  
The investigator went to the offices of Cypress Semiconductor 
and it was learned that J. M. C. had resigned her job at the 
company.  When contacted by the investigator by telephone, 
she stated that she had issued the letter upon the request of 
the veteran, who had, in fact, applied for a job at the 
company.  J. M. C. related that she denied the application at 
once because of her old age and poor physical condition.  She 
recalled that by looking at her, she could tell that the 
veteran would not pass the company's pre-employment medical 
and physical examinations and, accordingly, she was not 
subjected to these examinations. 

Finally, an April 2003 field investigation report discloses 
that the president and founder of Columbia Polytechnic 
Institute was interviewed that month.  She stated that P. C. 
D. C., the former registrar, had indiscriminately issued 
certifications for certain people as an accommodation.  She 
added that P. C. D. C. had no authority to accept or deny any 
application, and denied that the veteran had ever applied for 
a job with the Institute.  When shown a copy of the 
certification, she replied that it had not been authorized 
and that the school did not have a copy of it.

The head of the faculty staff was also interviewed and the 
results are summarized in the April 2003 field investigation 
report.  He asserted that the May 1999 certification was 
fraudulent and was not aware of any application made by the 
veteran.  He indicated that he had been head of the faculty 
department for more than six years and the application should 
have been screened by him.  The investigator also reviewed 
the school files and did not find an application for 
employment from the veteran.  

The veteran testified at hearings at the RO and before the 
undersigned. 

Analysis

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a).

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  38 
C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000). Such a standard of proof is much higher than 
the typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation 
under 38 C.F.R. § 3.306(b) (2005) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) (2005) required to show actual employability in 
reducing a rating of 100 percent.  Trilles, 13 Vet. App. at 
327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and Change 135 (Apr. 
6, 2001), and Change 147 (Nov. 5, 2001), and Change 192 (Feb. 
26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

Essentially, the veteran's actions that provided the basis 
for the determination that her benefits should be forfeited 
for fraud consisted of procuring letters indicating that she 
had applied for jobs and had been denied due to her physical 
condition.  

The Board acknowledges that the letters that were apparently 
written at the request of the veteran suggest that she had 
made applications for employment when the field 
investigations tend to establish that she had not done so.  
In this regard, the Board acknowledges that the September 
2002 report shows that J. M. C. continued to assert that the 
veteran had, in fact, applied for a job with Cypress 
Semiconductor.  Her testimony at the hearing before the 
undersigned in July 2006, while ambiguous, seems to suggest 
that a friend of the veteran had given her some biographical 
information about the veteran, and that she explained to the 
friend that there was a problem with her age and health.  She 
further indicated that she did not call the veteran in for an 
interview.  

The letters written on the veteran's behalf indicate that the 
veteran's applications for employment had been denied on the 
basis of her age and/or physical condition.  The Board 
observes that no specific disability was ever mentioned in 
these letters.  Clearly, there is no claim that the veteran 
was not able to work due solely to her service-connected 
disabilities.  In sum, there is insufficient evidence to 
demonstrate beyond a reasonable doubt that the veteran 
knowingly made or caused to be made a false or fraudulent 
affidavit.  Thus, the evidence does not meet the "beyond a 
reasonable doubt" standard to demonstrate forfeiture under 38 
U.S.C.A. § 6103(a), and the appeal must be granted.

In addition, the Board notes that service connection is in 
effect for a number of disabilities, including post-traumatic 
stress disorder (PTSD).  The combined schedular evaluation 
for her disabilities is 70 percent, effective April 1999.  
Following a VA psychiatric examination in June 1999, the 
examiner diagnosed PTSD and dysthymia.  He concluded that the 
veteran was unable to keep a job or sustain an activity, and 
that she had serious impairment in social and occupational 
functioning.  Thus, at the time the RO granted the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability, she met the schedular 
requirement for a total rating (See 38 C.F.R. § 4.16 (2006), 
and a VA physician had opined that she was unable to work.  


ORDER

As forfeiture of the veteran's rights to VA benefits under 
the provisions of 38 U.S.C. § 6103(a) is improper, 
reinstatement of benefits is ordered under the guidelines of 
pertinent VA regulations and laws.  The appeal is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


